Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, et al., US 2015/0166062 A1, in view of Trepagnier, et al., US 2010/0106356 A1.
As per Claim 1, Johnson teaches a vehicle control device (¶ 28) that controls a travel trajectory of a vehicle based on a route determined in advance according to a road (¶ 31), wherein the vehicle control device: 
recognizes the surroundings of the vehicle (¶ 34); and 
detects a first branching point in a first route that is preset on a road (¶ 35; “on or off cross roads and merging roads at or near the traveled road”). 
Johnson does not expressly teach, in cases in which a prescribed condition is met by the presence of an obstruction detected from the recognized surroundings when the vehicle is to move along a travel trajectory that is based on at least one second route selected from among a plurality of 
As per Claim 2, Johnson teaches that the obstruction is another vehicle in a predetermined range of the vehicle when it is assumed that the vehicle has reached the first branching point (¶¶ 30, 32).
As per Claim 3, Johnson teaches that the second branching point is set in front of the first branching point in a traveling direction (¶ 33).
As per Claim 4, Johnson does not expressly teach that the prescribed condition is a case of blocking the movement of the obstruction moving along the second route when the vehicle moves along a travel trajectory before the change.  Trepagnier teaches that the prescribed condition is a case of blocking the movement of the obstruction moving along the second route when the vehicle moves along a travel trajectory before the change (¶¶ 100-101).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.

As per Claim 6, Johnson does not expressly teach that the virtual route is generated including an area out of a lane of the road and including an area in which the vehicle can move.  Trepagnier teaches that the virtual route is generated including an area out of a lane of the road and including an area in which the vehicle can move (¶ 87).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Johnson does not expressly teach that the virtual route is generated in an area heading backward of the obstruction from the vehicle.  Trepagnier teaches that the virtual route is generated including an area out of a lane of the road and including an area in which the vehicle can move (¶¶ 87, 97).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 8, Johnson does not expressly teach that the virtual route is generated on a guiding zone for guiding the movement of the vehicle.  Trepagnier teaches that the virtual route is generated including an area out of a lane of the road and including an area in which the vehicle can move (¶ 87; “information from the video-based lane-detection system is used to build a model of the current lane that can be used by the vehicle's software systems to adjust the vehicle's planned path”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 9, Johnson does not expressly teach that when the travel trajectory is to be changed, the change is notified to an occupant in the vehicle.  Trepagnier teaches that when the travel trajectory is to be changed, the change is notified to an occupant in the vehicle (¶¶ 76; through 
As per Claim 10, Johnson teaches a vehicle control device (¶ 28) that determines a route of a vehicle based on map information and outputs a control target value (¶¶ 31-32), wherein the vehicle control device changes a branching point on a route determined in advance by using the map information based on an obstruction ahead of the vehicle and an area where the vehicle can travel (¶ 35; “on or off cross roads and merging roads at or near the traveled road”). Johnson does not expressly teach that the system generates a virtual route based on the changed branching point, and stores information on the changed branching point and the virtual route.  Trepagnier teaches that the system generates a virtual route based on the changed branching point, and stores information on the changed branching point and the virtual route (¶¶ 101-102).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 11, Johnson does not expressly teach that a travel trajectory of the vehicle is generated based on the virtual route, and a control target value for the vehicle to move along the generated travel trajectory is output.  Trepagnier teaches that a travel trajectory of the vehicle is generated based on the virtual route, and a control target value for the vehicle to move along the generated travel trajectory is output (¶¶ 122-125).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 12, Johnson teaches a vehicle control device (¶ 28) that determines a route of a vehicle based on map information and outputs a control target value (¶¶ 31-32), wherein the vehicle control device: 
detects an obstruction ahead of the vehicle (¶¶ 30, 36); and 
predicts a future route of the obstruction (¶ 30; based on “the speed and directional heading of the detected objects or other vehicles”).  

As per Claim 13, Johnson does not expressly teach that when the parameter of the obstruction indicates that the vehicle is a follow-up target, the vehicle control device recognizes a condition of a road surface in the vicinity of the vehicle, generates a travel trajectory for causing the vehicle to follow up the obstruction for an area in which the vehicle can travel, and outputs a control target value for causing the vehicle to travel along the travel trajectory.  Trepagnier teaches that when the parameter of the obstruction indicates that the vehicle is a follow-up target (¶ 82; an obstacle), the vehicle control device recognizes a condition of a road surface in the vicinity of the vehicle (¶ 86), generates a travel trajectory for causing the vehicle to follow up the obstruction for an area in which the vehicle can travel (¶ 87), and outputs a control target value for causing the vehicle to travel along the travel trajectory (¶ 92).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661